Title: To George Washington from John Jay, 6 April 1783
From: Jay, John
To: Washington, George


                        
                            Dear Sir
                            Paris 6 Ap. 1783
                        
                        It is most certain that the Letters alluded to in your Excellency’s of the 18th Octr last (which with sundry
                            post marks was sent to my Brother) have all miscarried. The Sea, or the Enemy, or the unceasing and jealous attention of
                            the french and spanish Governments to american Letters and Papers, may in this as in many other Instances, have been
                            unkind to me.
                        I think the Motto of si recte facies on one of the continental Bills, may be
                            changed for recte fecisti. You have saved your Country, and lived to see her blessed with
                            Liberty and Peace. as an american I present you my Thanks, and as a Friend my Congratulations.
                        Notwithstanding the favorable aspect of our affairs, I doubt the Propriety of disbanding the army until all
                            the foreign Forces in our Country shall be removed from it. The Experience of ages recommends Caution on this Head.
                        It is very evident to me, that the encreasing power of america is a serious object of Jealousy to France and
                            Spain as well as Britain. I verily believe they will secretly endeavour to foment Divisions among us, and I think it
                            highly expedient that we should proceed to settle the Boundaries of such of the States as have Disputes about them, and
                            endeavour to secure the Continuance of Harmony and union by carefully removing such Causes of Dissention as may from Time
                            to Time arise. I write thus freely from a Persuasion that this Letter will go safe—Mr Mason of Virginia will be the Bearer
                            of it.
                        Mrs Jay speakes often of your Happiness and rejoices in it. we both request the favor of you to make our
                            Compliments & Congratulations to Mrs Washington. There are many here who expect to see you in Europe—but I think
                            they dont know you.with constant & perfect Esteem & Regard, I have the Honor to be Dear Sir your most obt
                            & very hble Servt
                        
                            John Jay
                        
                    